I concur in the conclusion reached in the main opinion in this case only because by a majority holding this Court has established as the law of the State that the exemption contained in Sec. 7 of Article X of the Constitution does not apply to taxes to be assessed and levied to produce funds with which to discharge the obligation *Page 345 
of refunding bonds such as those here under consideration. Such being the law as determined by this Court after deliberate and mature consideration I yield to it my individual opinion as to what the construction should have been and concede that the law as so established is followed in the present case.
ELLIS, P.J., concurs.